UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19644 China Broadband, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1778374 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 27 Union Square, West Suite 502 New York, New York10003 (Address of principal executive offices) 212-206-1216 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 660,768,745 shares as of November 15, 2010. QUARTERLY REPORT ON FORM 10-Q OF CHINA BROADBAND, INC. FOR THE PERIOD ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 References Except as otherwise indicated by the context, references in this report to (i) the “Company,” “we,” “us,” and “our” are to the combined business of China Broadband, Inc., a Nevada corporation, and its consolidated subsidiaries; (ii) “Broadband Cayman” are to our wholly-owned subsidiary China Broadband, Ltd., a Cayman Islands company; (iii) “WFOE” are to our wholly-owned subsidiary Beijing China Broadband Network Technology Co., Ltd., a PRC company; (iv) “Jinan Broadband” are to our 51% owned subsidiary Jinan Guangdian Jia He Broadband Co. Ltd, a PRC company; (v) “Shandong Media” are to our 50% joint venture Shandong Lushi Media Co., Ltd., a PRC company; (vi) “AdNet” are to our wholly-owned subsidiary Wanshi Wangjing Media Technologies (Beijing) Co., Ltd. (a/k/a AdNet Media Technologies (Beijing) Co., Ltd.), a PRC company; (vii) “Sinotop Beijing” refers to Beijing Sino Top Scope Technology Co., Ltd, a PRC company controlled by Sinotop HK through contractual arrangements; (viii) “Sinotop HK” refers to Sinotop Group Limited, a Hong Kong company wholly-owned by CB Cayman; (ix) “SEC” are to the United States Securities and Exchange Commission; (x) “Securities Act” are to Securities Act of 1933, as amended; (xi) “Exchange Act” are to the Securities Exchange Act of 1934, as amended; (xii) “PRC” and “China” are to People’s Republic of China; (xiii) “Renminbi” and “RMB” are to the legal currency of China; (xiv) “U.S. dollar,” “$” and “US$” are to United States dollars; and (xv) “VIEs” refers to our variable interest entities, including Jinan Broadband, Shandong Publishing and Sinotop Beijing 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. CHINA BROADBAND, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 Page Unaudited Consolidated Balance Sheets 2 Unaudited Consolidated Statements of Operations 3 Unaudited Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Loss 4 Unaudited Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 3 Table of Contents China Broadband, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable equity securities, available for sale Accounts receivable, net Inventory Prepaid expenses Loan receivable from related party Amounts due from shareholders Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill - Amount due from non-controlling interest - Investment in equity investment - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Deferred tax liability Convertible notes payable - Warrant liabilities - Loan payable Payable to Shandong Media - Payable to Jinan Parent Other current liabilities Total current liabilities Convertible notes payable - Contingent purchase consideration liability - Deferred tax liability and uncertain tax position liability Total liabilities Commitments and Contingencies Convertible reedeemable preferred stock, $.001 par value; 50,000,000 shares authorized Series A - 7,000,000 shares issued and outstanding, liquidation preference of $3,500,000 - Series B - 10,266,800 shares issued and outstanding, liquidation preference of $5,133,400 - Shareholders' equity Common stock, $.001 par value; 1,500,000,000 shares authorized, 286,728,952 and 64,761,396 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total China Broadband shareholders' equity (deficit) ) Noncontrolling interests Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements. 4 Table of Contents China Broadband, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, (Restated) (Restated) Revenue $ Cost of revenue Gross profit Selling, general and adminstrative expenses Professional fees Depreciation and amortization Loss from operations ) Interest & other income / (expense) Interest income Interest expense ) Inducement to convert and reduction in conversion price of convertible notes ) - ) - Cost of reduction in exercise price of certain warrants ) - ) - Change in fair value of warrant liabilities ) Gain (loss) on sale of securities - ) Impairment of intangibles - - ) - Impairment of equipment - - ) - Other ) ) ) Net loss before income taxes and noncontrolling interest ) Income tax benefit Net loss, net of tax ) Plus:Net loss attributable to noncontrolling interests Net loss attributable to China Broadband $ ) $ ) $ ) $ ) Dividends on preferred stock ) - ) - Net loss attributable to China Broadband common shareholders $ ) $ ) $ ) $ ) Net income (loss) per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted See notes to consolidated financial statements. 5 Table of Contents China Broadband, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY AND COMPREHENSIVE LOSS for the Periods Ended September 30, 2010 (Unaudited) and December 31, 2009 Accumulated China Additional Other Broadband Common Par Paid-in Accumulated Comprehensive Shareholders' Noncontrolling Total Comprehensive Shares Value Capital Deficit Income(loss) (Deficit)/Equity Interest Equity Loss Balance December 31, 2008 $ $ $ ) $ Cumulative effect of accounting change for warrants -reclassification of warrants to warrant liabilities - - ) - ) - ) Shandong Media valuation adjustment - ) ) Shares issued as payment for convertible note interest - - - Stock option compensation expense - Shares issued for AdNet acquisition - - - Costs related to stock issued for AdNet acquisition - - ) - - ) ) Shares issued for cash - - - Costs related to stock issued for cash - - ) - - ) - ) Comprehensive loss: Net loss - - - ) - ) ) ) $ ) Foreign currency translation adjustments - Unrealized loss on marketable equity securities - ) ) - ) ) Balance December31, 2009 $ $ $ ) $ $ ) $ $ $ ) Shares issued as payment for convertible note interest - - - Stock option compensation expense - Interest expense related to discount and beneficial convertible features in connection with convertible note and warrants issuance - Common shares issued for services Common shares issued for cash - - - Beneficial conversion feature of Series A and Series B preferred stock issued - Warrants issued with common stock, Series A and Series B preferred stock - Common shares and warrants issued and costs related to the conversion of convertible notes - - - Warrants issued to placement agent - Issuance costs related to the issuance of shares and warrants - - ) - - ) - ) Warrant liability reclassified to equity - Shares issued for Sinotop Group Ltd acquisition - - - Warrants and options issued for Sinotop Group Ltd acquisition - Sinotop Beijing joint venture - Comprehensive loss: Net loss - - - ) - ) Foreign currency translation adjustments - Unrealized gain on marketable equity securities - ) ) - ) ) Balance September30, 2010 $ $ $ ) $ ) See notes to consolidated financial statements. 6 Table of Contents China Broadband, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, September 30, (Restated) Cash flows from operating Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities Stock compensation expense Interest expense related to discount and beneficial convertible features in connection with convertible note and warrant issuance - Depreciation and amortization Noncash interest expense - original issue discount Deferred income tax ) ) (Gain) loss on sale of marketable equity securities ) Change in fair value of warrant liabilities ) Inducement to convertible note holders and reduction in conversion price in connection to the July 2010 financing - Cost of reduction in exercise price of certain warrants Adjustment to foreign currency translation account - Impairment charge to Shandong Media intangibles - Impairment charge to Jinan equipment - Change in assets and liabilities, net of amounts assumed in AdNet acquisition, Accounts receivable ) ) Inventory ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) Other 48 (9
